HOLDRIDGE, J.,
concurring.
|J find that the trial court erred in failing to grant the defendant’s motion in limine to preclude evidence or mention of the charge of indecent behavior with a juvenile, which was the reason the police went to the defendant’s residence. The evidence of that charge was not relevant to the crime of possession of pornography-involving a juvenile. The admission of that evidence was highly prejudicial to the defendant and since it had no probative value, the trial court erred in admitting the evidence. However, I find the ruling admitting the evidence' to be harmless error and the jury’s verdict was not attributable to the error.